                                            Case 3:18-cv-07160-SI Document 23 Filed 03/02/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICKY MENDOZA,                                       Case No. 18-cv-07160-SI
                                   8                     Plaintiff,
                                                                                              ORDER GRANTING MOTION TO
                                   9              v.                                          LIFT STAY
                                  10     WILLIAM SULLIVAN,                                    Dkt. No. 22
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On December 23, 2020, petitioner Ricky Mendoza filed a motion to lift the stay previously

                                  14   imposed by this Court and re-open the case on the grounds that all of petitioner’s claims are

                                  15   exhausted and ripe for adjudication by this Court. Dkt. No. 22. Respondent has not filed an

                                  16   opposition and on March 1, 2021, respondent’s counsel confirmed the motion is unopposed.

                                  17          As such, the motion to lift the stay is GRANTED. The clerk shall reopen the case.

                                  18   Respondent shall file an answer or other responsive pleading no later than 60 days from entry of this

                                  19   order. Petitioner’s traverse shall be filed 30 days after the filing of respondent’s responsive pleading.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: March 2, 2021

                                  23                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
